Appellant in this case was indicted for murder. Upon a habeas corpus hearing the district judge properly held he was entitled to bail but fixed his bond at $7500.
This appeal is prosecuted with a view of having the amount of the bail reduced, claiming the amount fixed is excessive. The evidence on this point showed that the appellant's father was dead and that he had *Page 384 
no relatives or property with which to secure his bond; that some of his friends, who are able, had determined that they would sign his bond but not for a greater amount than $2500. Upon consideration of the whole evidence we have reached the conclusion that his bail should be and is fixed in the sum of $2500.
The judgment of the lower court is therefore reversed with instructions that upon his execution of the proper bond in said sum he shall be discharged as provided by law.
Reversed and remanded and bail reduced.